We are gathered here on the eve of the seventy-fifth anniversary of the United Nations. Gatherings and anniversaries are usually a time of reflection and introspection. One such global occasion is the United Nations General Assembly. Here the world meets, reflects, exchanges ideas and sets goals for the future. It is a unique forum in human history.
I believe that we must use the coming months and the seventy-fifth birthday of our Organization in 2020 not only to emphasize its accomplishments and global relevance to the spheres of peace and security, development, climate action, human rights and humanitarian assistance, but also to take a bold leap forward and reiterate our commitments. However, time is of the essence.
The Secretary-General, Antonio Guterres, said in January, “[t]he best-selling brand in our world today is indeed fear. It gets ratings. It wins votes. It generates clicks”.
Indeed, fear is present and it inhibits us from taking that step in the right direction; it is hampering our potential and our creativity. We who are gathered here should lead by example. It is incumbent upon us to fearlessly use the instruments we have at our disposal and to boldly think of new ones to advance our nations and our planet, right now. It is incumbent upon us to address the greatest challenges of the globalized twenty-first century — climate change, sustainable development, migration, terrorism, weapons of mass destruction and new technologies. How do we prevent unfavourable scenarios and harvest the benefits? How do we mobilize States and joint resources to respond adequately to emerging threats?
We all know the answer, which is at the same time simple and ever more difficult — by joining forces. We cannot deny that multilateralism is facing challenges, the reasons for which may be numerous and complex. However, multilateralism is still our best chance of achieving our common goals. Standing alone and isolated, one fails, but many of us, together, united around common ideas and working in good faith, have the tools in our hands to succeed. Let us use the existing mechanisms, transform them for the better and make them more effective.
No doubt, reforms are necessary. We also need to take a deep look at our Organization — its strengths and weaknesses — and trace the path for decades to come. In that connection, I affirm Croatia’s full support for the United Nations reform agenda and the Secretary-General’s continued efforts. We have to revitalize the United Nations and redouble efforts to make this building a home to true global leadership and a platform for the promotion and development of the rules-based international order.
The goals before us — poverty eradication, quality education, inclusion and climate action — cannot be achieved without individual national efforts coupled with our common dedication and action. For its part, Croatia is doing its best to fulfil the goals we have set for ourselves.
First, we are combating poverty and social exclusion and reducing social inequalities. Secondly, we believe that quality education is key to long-term social stability and economic progress. Thirdly, with regard to inclusion, the ultimate values of our constitutional order are freedom, parity, gender equality and respect for human rights. Finally, Croatia is dedicated to fighting climate change through the implementation of innovative solutions that will transform our economy and society, and remains committed to the efficient fulfilment of its obligations under the Paris Agreement.
Just as accession to the European Union (EU) provided a blueprint for the transformation of governance, the economy and society, so does Croatia see the Sustainable Development Goals as a matrix for our future and an obligation to our citizens and the international community. We need to reinvigorate the political momentum and renew our enthusiasm for the 2030 Agenda for Sustainable Development. For us, the 17 Sustainable Development Goals are guidelines for our own development and a framework for securing a better and more sustainable future, both locally and globally.
Together with other EU member States, Croatia strives to become a leader of sustainable development. Our focus is and will be on a green Croatia and the balanced regional development and territorial cohesion of all our geographic areas, including the sustainable development of our more than 1,000 Adriatic islands.
I have spoken more than once at this rostrum. Together with the Assembly, I have raised many issues that trouble our nations and the world. I want to focus today on the environment, in particular our seas and oceans. They are the essence and foundation of all life on Earth. Without them, we would not be here.
Croatia is both a Central European and a Mediterranean country, with great biodiversity. The number of known species in Croatia is about 40,000, including significant populations of many species that are threatened today in Europe and worldwide. Besides our talented people, biodiversity is our greatest treasure.
In that connection, Croatia pays particular attention to the environmental protection of the Adriatic Sea. We are focused on preserving and facilitating the recovery of the marine and coastal environment, protecting biodiversity and ensuring the sustainable use of the sea and coastal areas. Croatia’s national ecological network covers 37 per cent of our entire land area and 15 per cent of our marine area.
However, climate change and pollution threaten our natural resources, our delicate ecosystems and our Adriatic Sea. We cannot continue to neglect its severe implications for our environment and the significant economic losses we can expect in future. Marine litter is a problem of increasing concern. It threatens marine life in the world’s oceans and in the Adriatic Sea, having already impacted more than 700 marine species. Croatia’s coastal areas, some of the world’s cleanest and most wondrous, are at times severely affected by poorly managed waste from our neighbouring countries to the south.
The plastic pollution in our seas and oceans is one of the greatest threats that humankind is facing today. Without the preservation of our waters and our marine life, there will be nothing to leave to future generations. About 8 million tons of plastic debris ends up in our oceans and seas every year. Plastics are found throughout the marine environment, from the surface of the water down to the sea floor.
We know that pollution has an annual financial negative impact measured in billions of dollars, which reflects only the immediate costs of the impact of plastic on marine life, tourism, fisheries and businesses. However, plastic pollution carries toxic pollutants into our own food chain. A recent study has revealed that, in general and on average, people may be ingesting approximately 5 grams of plastic every week, the equivalent weight of a credit card. What we throw into the sea today, we consume in our food tomorrow.
The renowned Institute of Oceanography and Fisheries, in Split, has been monitoring the Adriatic Sea since 1930. Its scientific activity encompasses very complex research in the fields of biological, chemical and physical oceanography, sedimentology, fisheries biology and aquaculture. More than 100 scientists and experts are diligently working on the preservation of the sea as one of our greatest assets. One of their main projects involves cooperation with fishermen — plastics and litter from the sea floor that is found in their fishing nets is collected and disposed of. A number of fishing ships are involved in the project and to date have collected more than 50 tons of waste.
In the Croatian part of the Adriatic Sea, 97 per cent of beach water is of exceptional quality. We do not take that for granted, nor can we allow ourselves to do so. That is why more and more local communities are organizing beach clean-ups and encouraging tourists to take part in those activities as well. From this rostrum, I encourage everyone to please stop throwing waste into our oceans and rivers. Our own future is at stake.
I spoke last year (see A/73/PV.8) about the Ocean Cleanup project, the first feasible method to rid the world’s oceans of plastic and remove 50 per cent of the Great Pacific Garbage Patch in just five years. The media has named it Pac-Man, referring to a popular video game. I spoke about the inventor of this method, the brilliant young Croatian scientist living in the Netherlands, Boyan Slat. But what we need is more deeds like that, not just words. The clock is ticking.
Today, instead of a lengthy speech, I want to use the remaining time to give real people a voice and emphasize again the need for real actions that inspire further action. In that connection, I will tell the Assembly about Zlarin, one of the 1,246 Croatian islands. It is a small island, inhabited by about 300 people — people with hearts and minds dedicated to the preservation of their environment and their home. Last year, young environmental enthusiasts gathered the entire local community to start an action called “Take a break from plastic”. The goal was to make Zlarin the first Adriatic island free of single-use plastic and plastic waste within a year. Their action was local, but their efforts are indeed global. Since I could not project any videos in the Hall, I kindly ask those gathered here to watch their short video message entitled HRT— An Island Without Plastic, which is subtitled in English, via the web link provided in the written version of my speech.
The people of Zlarin and the activists that appear in the video had the vision and courage to transform their island community. Within just one year, the island has been transformed. By signing a symbolic declaration, all residents, caterers and merchants banned disposable plastics from everyday use. Today the children on Zlarin educate hundreds of visiting tourists that plastic is not welcome on their island. Those children are our future, and they deserve recognition for what they have been doing.
We in this Hall are running out of excuses for not following the example of the people of Zlarin and doing the same globally. Let us make all of our communities as responsible as the people of Zlarin. Let us not hesitate or be discouraged by past and present failures, but rather provide strong leadership for our common success in the future. Fear steals time, and time is scarce. In the words of Saint John Paul II, “Be not afraid”.
